Case 3:18-cv-05982-WHA Document 323-2 Filed 03/08/21 Page 1 of 2




                        Exhibit A
                        Case 3:18-cv-05982-WHA Document 323-2 Filed 03/08/21 Page 2 of 2




                                                                Holiday Inn·
  Invoice No.                                                                                                                                            01-10-19
                                                   Cashier ID                JECAL
 Andrew Clubok                                     Folio No.                 552291                                             Room N o.            0505
                                                   AIR Number                                                                                        01 -08-19
 REDACTED                                          Group Code
                                                                                                                                A rrival
                                                                                                                                Departure            01-09-19
                                                   Company                                                                      Conf. No.            43300613
                                                   Membership No.               REDACTED                                        Rate Code            IGCOR
                                                   Reference No                                                                 Page No.             1 of 1



 Date                                                          Description                                                          Charges          I    Credits

01 -08-19    50onEight Restaurant Dinner Line# 0505 : CHECK# 0011925                                                                         19.78

01-08-19     • Accommodation                                                                                                               524.00

01-08-19      Occupancy Tax                                                                                                                  73.36

01-08-19      CA Tourism Assessment                                                                                                           1.05

01-08-19     SF DTID Assessment                                                                                                               5.24

01-08-19      Moscone Expansion District As                                                                                                   6.55

01-09-19      American Express                       REDACTED                                                                                                629.98

Thank you for staying with usl Qualifying points for this stay will automatically be credited to
                                                                                                                Total                   629.98               629.98
your account. Please tell us about your stay by writing a review here • www.lhg.com(revlews.
 We look forward to welcoming you back soon.
                                                                                                                Balance                      0.00



Guest Signature: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
1 have received the goods and I or services in the amount shown hereon. I agree that my liability for this bill ls not waived and agree to be
held personally liable in the event that the indicated person, company, or associate fails to pay for any part or the full amount of these
charges. If a credit card charge, I further agree to perform the obligations set forth In the cardholder's agreement with the issuer.




                                                          Holiday Inn San Francisco Civic Center
                                                                     50 Eighth Street
                                                                San Francisco, CA 94103
                                                          Tel:(415)626-6103 Fax:(415)552-0184
